EXHIBIT AVX Corporation Announces Preliminary Third Quarter Results MYRTLE BEACH, S.C. (BUSINESS WIRE) January 22, 2009 AVX Corporation (NYSE:AVX) AVX today reported net sales of $320.6 million for the quarter ended December 31, 2008 and $1,117.8 million for the nine months ended December 31, Chief Executive Officer and President, John Gilbertson stated, "The December quarter was difficult but in this challenging time our operations were able to improve the overall profit margin primarily as result of tight cost control around the world.” Mr. Gilbertson went on to state, “By moving quickly to address these market changes, the business groups have made adjustments to their cost structure and will emerge stronger in the quarters to come. We have additional plans for further cost reduction measures that will enhance our competitiveness going forward. The Company has a solid balance sheet and is proud of its ability to continue to pay a cash dividend.” On a U.S. GAAP basis (including special charges), net income was $23.9 million, or $0.14 per diluted share, for the current quarter. Non-GAAP net income excluding special charges was $27.7 million, or $0.16 per diluted share, for the current quarter. During the current quarter, the Company incurred $2.8 million of pre-tax restructuring costs related to global actions to realign production capabilities and reduce costs. In addition, the Company recorded a $2.0 million pre-tax impairment charge during the current quarter related to the decline in value of its available-for-sale securities transferred to the Company from an impaired Bank of America enhanced cash investment fund as a result of the current economic turmoil in the financial markets around the world. GAAP to Non-GAAP Reconciliation (unaudited) (in thousands, except per share data) Three Months Ended December 31, Nine Months Ended December 31, 2007 2008 2007 2008 Including special charges (GAAP) Net Sales $ 429,542 $ 320,617 $ 1,213,406 $ 1,117,786 Net income $ 37,019 $ 23,864 $ 113,619 $ 82,660 Diluted Income per share $ 0.22 $ 0.14 $ 0.66 $ 0.48 Excluding special charges (Non-GAAP) Special charges (after-tax) Restructuring $ 143 $ 2,234 $ 1,695 $ 5,939 IPR&D $ - $ - $ 390 $ - Other operating income $ - $ - $ - $ (2,957) Available-for-Sale securities impairment $ - $ 1,598 $ - $ 2,776 Net income $ 37,162 $ 27,696 $ 115,704 $ 88,418 Diluted income per share $ 0.22 $ 0.16 $ 0.67 $ 0.52 See discussion of GAAP/Non-GAAP presentation below. Chief Financial Officer, Kurt Cummings stated, “The Company’s strong financial position provided us with the flexibility to act swiftly when the economy faltered and the financial strength to maintain our competitive position. The Company’s financial position remains exceptionally strong with cash and cash equivalents and short and long-term investments in securities of $766.3 million and no debt at December 31, 2008. During the quarter, the Company paid $6.8 million of dividends to stockholders and spent $2.4 million to repurchase shares of AVX stock on the open market which are held as treasury stock.” Management believes that in order to better understand the Company’s short-term and long-term financial trends, investors may find it useful to consider results excluding special charges related to the estimated write off of in-process research and development (“IPR&D”) in connection with the acquisition of ATC, other operations’ restructuring charges for headcount reductions, other operating income from a gain on the sale of corporate assets and the write down of certain available-for-sale securities due to an other-than-temporary impairment. Management believes that the resulting non-GAAP financial measure provides useful information to investors regarding the underlying business trends and performance of the Company’s ongoing operations and is useful for period-over-period comparisons of such operations. Management eliminates such charges when evaluating the operating performance of the Company. Investors should consider the non-GAAP measure in addition to, and not as a substitute for, financial performance measures prepared in accordance with GAAP. In addition, the non-GAAP financial measure may not be the same as similar measures presented by other companies.Detail of the Company’s non-GAAP measure is provided in the table above. AVX, headquartered in Myrtle Beach, South Carolina, is a leading manufacturer and supplier of a broad line of passive electronic components and related products. Please visit our website at www.avx.com. AVX CORPORATION Consolidated Condensed Statements of Income (unaudited) (in thousands, except per share data) Three Months Ended Nine Months Ended December 31, December 31, 2007 2008 2007 2008 Net sales $ 429,542 $ 320,617 $ 1,213,406 $ 1,117,786 Cost of sales 355,532 265,846 993,665 932,814 Restructuring charges 204 1,790 2,421 6,366 Gross profit 73,806 52,981 217,320 178,606 Selling, general & admin. expense 33,339 29,049 93,488 95,728 Restructuring charges - 1,003 - 1,720 Other operating (income)/expense - - 390 (4,051) Profit from operations 40,467 22,929 123,442 85,209 Other income 8,532 3,586 32,712 17,557 Income before income taxes 48,999 26,515 156,154 102,766 Provision for taxes 11,980 2,651 42,535 20,106 Net income $ 37,019 $ 23,864 $ 113,619 $ 82,660 Basic income per share $ 0.22 $ 0.14 $ 0.66 $ 0.48 Diluted income per share $ 0.22 $ 0.14 $ 0.66 $ 0.48 Weighted average common shares outstanding: Basic 171,356 170,382 171,612 170,685 Diluted 171,888 170,408 172,275 170,783 Results for the quarter and nine months ended December 31, 2008 include restructuring charges of $2,793 and $8,086, respectively.In addition, during the quarter ended December 31, 2008,the Company recorded a $1,998 impairment charge in other income related to the decline in value of its available-for-sale securities.For the nine month period ended December 31, 2008, results also reflect a gain on the sale of corporate assets of $4,051 included in other operating income. The provision for taxes for the quarter ended December 31, 2008 reflects the cumulative effect of a reduction in the Company’s estimated annual effective tax rate from 26% to 22%. Results for the three and nine months ended December 31, 2007 include restructuring charges of $204 and $2,421, respectively.In addition, during the quarter ended September 30, 2007,the Company recorded a $390 charge for the write-off of in process research and development related to the acquisition of American Technical Ceramics on September 26, AVX CORPORATION Consolidated Condensed Balance Sheets (unaudited) (in thousands) March 31, December 31, 2008 2008 Assets Cash and cash equivalents $ 568,864 $ 527,474 Short-term investments in securities 50,000 - Available-for-sale securities 44,790 33,690 Accounts receivable, net 203,762 155,040 Inventories 421,216 388,397 Other current assets 88,573 83,937 Total current assets 1,377,205 1,188,538 Long-term investments in securities 108,999 189,001 Long-term available-for-sale securities 42,666 16,151 Property, plant and equipment, net 316,572 282,435 Goodwill and other intangibles 254,059 253,613 Other assets 9,577 8,406 TOTAL ASSETS $ 2,109,078 $ 1,938,144 Liabilities and Stockholders' Equity Accounts payable $ 137,152 $ 90,227 Income taxes payable and accrued expenses 83,364 76,143 Total current liabilities 220,516 166,370 Other liabilities 59,211 61,461 TOTAL LIABILITIES 279,727 227,831 TOTAL STOCKHOLDERS' EQUITY 1,829,351 1,710,313 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 2,109,078 $ 1,938,144 Contact: AVX Corporation, Myrtle Beach Kurt Cummings, 843-946-0691 finance@avxus.com
